644 S.E.2d 4 (2007)
Andrew BROADBENT, and Rebecca Broadbent
v.
Kenneth T. ALLISON, Willie T. Allison, and wife, Patricia M. Allison, Transylvania County Airport, L.L.C.
No. 184P06.
Supreme Court of North Carolina.
March 8, 2007.
Susan L. Hofer, Barbara J. Dean, Charlotte, for Kenneth Allison, et al.
*5 James M. Kimzey, Brevard, for Andrew & Rebecca Broadbent.

ORDER
Upon consideration of the conditional petition filed on the 20th day of April 2006 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 8th day of March 2007."